FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                           July 13, 2017
                         _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,                                No. 16-6342
                                                   (D.C. Nos. 5:16-CV-00217-F
v.                                                   and 5:11-CR-00192-F-1)
                                                        (W.D. Oklahoma)
NEIL JASON WILFONG,

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before PHILLIPS, McKAY, and McHUGH, Circuit Judges.
                   _________________________________


      Neil Jason Wilfong, through counsel, appeals the district court’s order denying

his 28 U.S.C. § 2255 motion to vacate, set aside, or correct his sentence. Exercising

jurisdiction under 28 U.S.C. §§ 1291 and 2253(a), we initially denied Mr. Wilfong’s

application for a certificate of appealability (COA) and dismissed the matter. After

panel rehearing, however, we granted a partial COA and ordered additional briefing.

We now affirm the district court’s decision to deny Mr. Wilfong’s § 2255 motion.


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                    BACKGROUND

         On September 6, 2011, a federal grand jury charged Mr. Wilfong in a one-

count superseding indictment with possession of a firearm after a felony conviction

in violation of 18 U.S.C. § 922(g)(1). On September 19, 2011, a jury found Mr.

Wilfong guilty of that charge.

         Before sentencing, the United States notified Mr. Wilfong that it intended to

seek a sentencing enhancement under the Armed Career Criminal Act (ACCA), 18

U.S.C. § 924(e). Under the ACCA, a felon with three or more prior convictions for a

“serious drug offense” or a “violent felony” must receive a sentence of at least 15

years’ imprisonment. Id. A “violent felony” is a crime that is punishable by more

than one year in prison and (1) “has as an element the use, attempted use, or

threatened use of physical force against the person of another” (the elements clause);

(2) “is burglary, arson, . . . extortion, [or] involves use of explosives” (the

enumerated-offenses clause); or (3) “otherwise involves conduct that presents a

serious potential risk of physical injury to another” (the residual clause). Id.

§ 924(e)(2)(B).

         The United States Probation Office also determined that Mr. Wilfong qualified

for the enhancement based on a federal conviction for use of a telephone to make a

threat as to an explosive device, in violation of 18 U.S.C. § 844(e); a state conviction

for larceny from a person, in violation of Okla. Stat. tit. 21, § 1708; and two state

convictions for assault with a dangerous weapon, in violation of Okla. Stat. tit. 21,

§ 645.

                                             2
       Mr. Wilfong objected to the ACCA enhancement, contending that neither his

federal conviction under 18 U.S.C. § 844(e) nor his state larceny conviction under

Okla. Stat. tit. 21, § 1708 qualifies as a predicate violent felony under the ACCA.

The sentencing court disagreed and concluded that Mr. Wilfong’s federal conviction

was a violent felony under the elements clause, and that his state larceny conviction

was a violent felony under the residual clause. In determining Mr. Wilfong’s federal

conviction under 18 U.S.C. § 844(e) was a violent felony under the elements clause,

the sentencing court seemingly relied on the underlying facts in the presentence

report to define the elements of his conviction. The court then sentenced Mr. Wilfong

to 300 months’ imprisonment, to be followed by 5 years’ supervised release.

       A panel of this court upheld Mr. Wilfong’s conviction and sentence on direct

appeal. United States v. Wilfong, 528 F. App’x 814 (10th Cir. 2013) (unpublished).

During that appeal, Mr. Wilfong conceded that his two convictions for assault with a

dangerous weapon were violent felonies under the ACCA. Id. at 820. And we held

that Mr. Wilfong’s larceny conviction qualified as a predicate offense under the

residual clause. Id. at 820–21. Because only three predicate offenses were needed to

uphold Mr. Wilfong’s enhanced sentence, we did not address whether his federal

conviction under 18 U.S.C. § 844(e) qualified as a violent felony under the Act. The

panel issued its opinion on June 20, 2013, and the mandate issued on July 12, 2013.

Mr. Wilfong did not seek further review, so his conviction and sentence became final

ninety days later on September 18, 2013. See United States v. Burch, 202 F.3d 1274,

1279 (10th Cir. 2000) (stating that “if a prisoner does not file a petition for a writ of

                                            3
certiorari with the United States Supreme Court after [his] direct appeal,” his

conviction becomes final “when the time for filing a certiorari petition expires”).

      Over two years later, on March 4, 2016, Mr. Wilfong filed a motion under 28

U.S.C. § 2255 based on the Supreme Court’s decision in Johnson v. United States,

135 S. Ct. 2551 (2015). In Johnson, the Court held that an enhanced sentence under

the ACCA’s residual clause violates the Due Process Clause because the residual

clause is impermissibly vague. Id. at 2557. But the Court noted that its decision “does

not call into question application of the [ACCA] to the four enumerated offenses, or

the remainder of the Act’s definition of a violent felony.” Id. at 2563. The Court

made Johnson’s holding retroactive to cases on collateral review in Welch v. United

States, 136 S. Ct. 1257, 1265 (2016).

      In its response to Mr. Wilfong’s motion, the United States conceded that Mr.

Wilfong’s larceny conviction no longer qualified as a violent felony under Johnson.

But the United States argued that Mr. Wilfong was not entitled to relief because his

challenges to his three other predicate offenses were untimely, as none of them were

affected by Johnson.

      The district court agreed, first ruling that Mr. Wilfong’s convictions for assault

with a dangerous weapon qualify as violent felonies under the elements clause. The

district court then concluded that Mr. Wilfong’s challenge to his federal conviction

for making a bomb threat was time-barred. Mr. Wilfong brought his challenge more

than one year after his 18 U.S.C. § 922(g)(1) conviction became final, and Johnson

was not implicated because the sentencing court ruled that his federal conviction

                                           4
qualified as a violent felony under the ACCA’s elements clause. The district court

thus concluded that Mr. Wilfong was not entitled to relief and denied him a COA.

      Mr. Wilfong then sought a COA in this court, asserting two claims in support.

First, he argued that his federal conviction under 18 U.S.C. § 844(e) is not a violent

felony under the ACCA. Second, he argued for the first time that his counsel on

direct appeal was ineffective for failing to argue that the sentencing court erred when

it relied on the underlying facts in the presentence report to determine whether Mr.

Wilfong’s § 844(e) conviction was a violent felony.

      On March 17, 2017, we issued an order denying Mr. Wilfong’s application for

a COA, concluding it was not debatable among reasonable jurists whether the district

court correctly ruled that Mr. Wilfong’s § 2255 motion was untimely. United States

v. Wilfong, No. 16-6342, 2017 WL 1032571 (10th Cir. Mar. 17, 2017) (unpublished).

We reasoned that Mr. Wilfong filed his motion more than one year from the date on

which his conviction became final, and that “Johnson is not implicated because the

sentencing court concluded that Mr. Wilfong’s § 844(e) conviction is a violent felony

under the elements clause, not the residual clause.” Id. at *3.

      Mr. Wilfong then filed a Petition for Rehearing and for Rehearing En Banc, in

which he argued, among other things, that denying his § 2255 motion as untimely

violates the Suspension Clause of the United States Constitution because it divests

him “of his constitutional right to bring an ineffective assistance of counsel claim in a

§ 2255 motion.” He insisted that



                                            5
      the panel’s restrictive, four corners application of Johnson deprives
      [him] of the right to ever bring a claim for ineffective assistance of
      appellate counsel based on counsel’s failure to properly challenge his
      § 844(e) conviction: before Johnson, [he] could not show prejudice;
      after Johnson, it was too late to bring the claim.

      In view of Mr. Wilfong’s Suspension Clause argument, we vacated our

March 17, 2017 order, granted panel rehearing, and granted a partial COA. United

States v. Wilfong, No. 16-6342, 2017 WL 1371299 (10th Cir. Apr. 14, 2017)

(unpublished). In doing so, we “reaffirm[ed] our decision denying a COA on Mr.

Wilfong’s ACCA claim” on timeliness grounds, but granted a partial COA on his

ineffective assistance of appellate counsel claim. Id. at *1. We also ordered the

United States to submit a response to Mr. Wilfong’s opening brief, to which Mr.

Wilfong submitted a reply.1

                                    DISCUSSION

      We review de novo the district court’s decision that Mr. Wilfong’s motion

under 28 U.S.C. § 2255 was untimely. See United States v. Cox, 83 F.3d 336, 338

(10th Cir. 1996). After careful examination of the parties’ briefing and the relevant

legal authorities, we agree with the district court and conclude that Mr. Wilfong’s

motion—and his ineffective-assistance-of-appellate-counsel claim, in particular—is

untimely.



      1
        On June 14, 2017, the United States moved to supplement the record on
appeal to include the transcript of the sentencing hearing held on August 30, 2007, in
Case No. CR-07-103-HE, Western District of Oklahoma. Mr. Wilfong opposes the
motion. Because the transcript is not material to our resolution of this appeal, we
deny the motion.
                                           6
      In general, a prisoner in federal custody has one year to file a § 2255 motion

from “the date on which the judgment of conviction becomes final.” § 2255(f)(1).

That window has since passed, as Mr. Wilfong’s judgment of conviction became

final on September 18, 2013, yet he did not file his § 2255 motion until March 4,

2016. Mr. Wilfong thus relies on § 2255(f)(3), under which the one-year period runs

from “the date on which the right asserted was initially recognized by the Supreme

Court, if that right has been newly recognized by the Supreme Court and made

retroactively applicable to cases on collateral review.” Mr. Wilfong filed his motion

less than one year after the Supreme Court decided Johnson v. United States, 135 S.

Ct. 2551 (2015), and he argues that his motion involves a right under Johnson. But as

we explained in our prior order, “Johnson is not implicated because the sentencing

court concluded that Mr. Wilfong’s [18 U.S.C.] § 844(e) conviction is a violent

felony under the elements clause, not the residual clause. . . . Thus, Johnson does not

afford Mr. Wilfong the relief he seeks.” United States v. Wilfong, No. 16-6342, 2017
WL 1032571, at *3 (10th Cir. Mar. 17, 2017) (unpublished).

      As stated, Mr. Wilfong argued for the first time in his Petition for Rehearing

and for Rehearing En Banc that denying his § 2255 motion as untimely violates the

Suspension Clause of the United States Constitution. Because Mr. Wilfong did not

raise this argument below, or even in his opening brief to this court, the argument is

forfeited. See Richison v. Ernest Grp., Inc., 634 F.3d 1123, 1127–28 (10th Cir. 2011).

And because Mr. Wilfong does not request that we review it for plain error, we could

permissibly decline to address it altogether. See id. at 1131 (“[T]he failure to argue

                                           7
for plain error and its application on appeal . . . surely marks the end of the road for

an argument for reversal not first presented to the district court.”); United States v.

Games-Perez, 695 F.3d 1104, 1107–09 (10th Cir. 2012) (Murphy, J., concurring in

the denial of rehearing en banc) (indicating that plain error applies to an issue raised

for the first time in a petition for rehearing, but declining to address the issue because

the defendant “never even acknowledged the applicability of the plain error doctrine,

let alone attempted to satisfy its requirements”). But “we are not obliged to apply

forfeiture principles to [a party’s] briefing omission”; indeed, “such decisions are

discretionary.” United States v. McGehee, 672 F.3d 860, 873 n.5 (10th Cir. 2012).

       We elect to consider Mr. Wilfong’s argument under the plain-error standard of

review because it fails nonetheless. To prevail under that standard, Mr. Wilfong must

demonstrate “(1) the district court erred, (2) the error was plain, (3) the error affected

substantial rights, and (4) the error seriously affected the fairness, integrity, or public

reputation of judicial proceedings.” United States v. Muñoz, 812 F.3d 809, 813 (10th

Cir. 2016).

       The Suspension Clause provides that “[t]he Privilege of the Writ of Habeas

Corpus shall not be suspended, unless when in Cases of Rebellion or Invasion the

public Safety may require it.” U.S. Const. art. 1, § 9, cl. 2. “[N]ot every restriction on

the writ rises to the level of a suspension.” Drach v. Bruce, 305 F. App’x 514, 517

(10th Cir. 2008) (unpublished). And “judgments about the proper scope of the writ

are normally for Congress to make.” Felker v. Turpin, 518 U.S. 651, 664 (1996). But

we have held that a restriction violates the Suspension Clause when it “renders the

                                             8
habeas remedy ‘inadequate or ineffective’ to test the legality of detention.” Miller v.

Marr, 141 F.3d 976, 977 (10th Cir. 1998) (quoting Swain v. Pressley, 430 U.S. 372,

381 (1977)). Mr. Wilfong bears the burden to show inadequacy or ineffectiveness. Id.

       In rejecting arguments that § 2255’s one-year limitation period violates the

Suspension Clause, we have recognized that “[t]he remedy afforded by § 2255 is not

rendered inadequate or ineffective merely because an individual has been unable to

obtain relief under that provision, or because an individual is procedurally barred

from filing a § 2255 motion.” United States v. Keebler, 49 F. App’x 267, 269 (10th

Cir. 2002) (unpublished) (quoting Triestman v. United States, 124 F.3d 361, 376 (2d

Cir. 1997)). Similarly, in the § 2254 context for collateral attacks to state convictions,

“[w]e have held that although there may be circumstances when the limitations

period ‘raises serious constitutional questions and possibly renders the habeas

remedy inadequate and ineffective’ in violation of the Suspension Clause, it can

properly be applied absent grounds for equitable tolling or a showing of actual

innocence or incompetence.” Long v. Miller, 541 F. App’x 800, 802 (10th Cir. 2013)

(unpublished) (quoting Marr, 141 F.3d at 978).

      Here, Mr. Wilfong avers that denying his ineffective-assistance-of-appellate-

counsel claim as untimely violates the Suspension Clause. He asserts that he could

not have brought that claim before the Supreme Court decided Johnson because the

presence of three other predicate offenses would have precluded his ability to show

prejudice under Strickland v. Washington, 466 U.S. 668, 694 (1984). Only after the

Court decided Johnson, he argues, could he show that appellate counsel’s deficient

                                            9
performance was prejudicial. But by then, it was too late for him to bring his claim,

thus divesting him of his right to bring it in a § 2255 motion.

       Even if there was error, a question we need not reach, it was not plain. “An

error is plain if it is clear or obvious under current, well-settled law.” United States v.

DeChristopher, 695 F.3d 1082, 1091 (10th Cir. 2012). Before we will “characterize a

proposition of law as well-settled, we normally require precedent directly [on] point

from the Supreme Court or our circuit or a consensus in the other circuits.” United

States v. Smith, 815 F.3d 671, 675 (10th Cir. 2016). Mr. Wilfong has not met his

burden to direct us to any on-point precedent from the Supreme Court, this circuit, or

any other circuit. This comes as no surprise, for “there does not appear to be much

that is clear or obvious in the Suspension Clause area.” Abernathy v. Wandes, 713
F.3d 538, 553 (10th Cir. 2013). Accordingly, any potential error was not plain. And

Mr. Wilfong’s Suspension Clause argument fails under plain-error review.2

                                    CONCLUSION

       We AFFIRM the district court’s decision to deny Mr. Wilfong’s § 2255

motion as untimely.

                                             Entered for the Court


                                             Carolyn B. McHugh
                                             Circuit Judge



       2
         On July 7, 2017, Mr. Wilfong moved to expand the COA to include his claim
that his 18 U.S.C. § 844(e) conviction is not a violent felony. For the reasons stated
in this Order and Judgment, and in our March 17, 2017 Order, we deny the motion.
                                            10